 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 387 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. John submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the current policy on bids for agricultural food tenders in Iraq. 
 
Whereas the United States exhibited a record $541,800,000,000 current account trade deficit in 2003; 
Whereas United States agricultural exports have exceeded United States agricultural imports since the late 1950’s, generating a surplus in United States agricultural trade that has countered the persistent deficit in nonagricultural United States merchandise trade; 
Whereas exports consistently represent 20-30 percent of the value of total farm income in the United States; 
Whereas an average of $550,000,000 worth of United States agriculture exports were shipped to Iraq in the 7 years leading up to the embargo of 1991; 
Whereas United States commodities provided, on average, 25 percent of agricultural imports by Iraq prior to the embargo of 1991; 
Whereas Iraq is expected to require as much as $2,000,000,000 worth of imported agricultural products annually over the next several years; 
Whereas Vietnam has recently supplied Iraq with 75,000 metric tons of rice, and food products from other noncoalition nations such as China, France, Pakistan, and the Russian Federation remain in the pipeline for importation by Iraq; and 
Whereas the United States has spent tens of billions of dollars in Iraq, and committed hundreds of thousands of American soldiers since the conflict began in March of 2003: Now, therefore, be it 
 
That it is the sense of Congress that United States agricultural products should be prioritized during any consideration of food aid and commercial tenders to Iraq, and that this sentiment should be included in any upcoming Memorandum of Understanding or other policy decision regarding agricultural food tenders among the World Food Program, the Iraq Ministry of Trade, and/or the Coalition Provisional Authority. 
 
